DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 9, and 12 in the response filed December 14, 2021 is acknowledged by the Examiner. 
	Claims 1-16 and 21-24 are pending in the current action.
Terminal Disclaimer
The terminal disclaimer filed on December 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,426,570 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
	Applicant’s Terminal Disclaimer filed December 14, 2021, has overcome the double patenting rejection, it is therefore withdrawn.
Applicant’s amendment to claims 9 and 14 have overcome the 112b rejections, they are therefore withdrawn.
	With respect to claim 1, Applicant argues that the amended limitation overcomes King, Examiner disagrees. Applicant argues that King does not disclose a second joint mechanism directly connected to the second end of the telescopic member, Examiner disagrees. King Fig 1 shows a second joint mechanism, interpreted as all of joint 14 including portions 56/52a, directly connected to portion 24 of the telescoping member 26/24/78. The joint mechanism interpreted as a ball and socket joint as required by the instant application Specifications [0010]. The limitation is met, so the rejection is maintained.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the first joint mechanism and the second joint mechanism in claim 1; locking activation device in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 4-16, and 21-24 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by King (US 6491273).
With respect to claim 1, King et al discloses A medical positioning apparatus for positioning and holding an object (Fig 1, device 10, capable of positioning and holding an object- col 1 ln 40-50), 
With respect to claim 4, King et al discloses The medical positioning apparatus of claim 1, wherein the telescopic member comprises a first hollow elongated member and a second hollow elongated member (Fig 1, col 2 ln 45-55, first hollow elongate member 26 and second hollow elongate member 78).
With respect to claim 5, King et al discloses The medical positioning apparatus of claim 1, wherein the first and second joint mechanisms each comprise a ball and a socket operatively connected together (Fig 1, each of the joints 14 and 18 is a ball and socket operably connected via pressure system, col 3 ln 15-20).  
With respect to claim 6, King et al discloses The medical positioning apparatus of claim 1, wherein the base member extends substantially parallel to the telescopic member (Fig 1, portion 24 of the telescoping member would be capable of being rotated to be substantially parallel to the base member at joint 14).  
With respect to claim 7, King et al discloses The medical positioning apparatus of claim 5, wherein the ball comprises a first and a second hemispherical portions moveably connected together (Fig 4, first joint with ball 94 that can be interpreted to have an upper/first and lower/second hemispherical portion, second attached to rod 96 and first within the telescoping member 26), the first hemispherical portion being fixedly secured to the telescopic member (Fig 4, first hemispherical portion fixedly secured within the first telescoping member 26 by the housing system 98/103- fixedly interpreted to mean securely placed, Merriam-Webster).  
With respect to claim 8, King et al discloses The medical positioning apparatus of claim 4, wherein the second hollow elongated member has a given end slidably engaged within the first hollow elongated member (Fig 1, col 2 ln 45-55, second hollow elongate member 78 with chamber and end 88/84 which slides relative to first hollow elongate member 26).  
With respect to claim 9, King et al discloses The medical positioning apparatus of claim 4, further comprising a third hollow elongated member connected to the second hollow elongated member (Fig 1, third elongated member 24, connected to the second elongated member 78).
With respect to claim 10, King et al discloses The medical positioning apparatus of claim 9, wherein the second and third hollow elongated members are connected by a connector (Fig 1, connector being the tubing system 76/74/60/70/44/80/108 which connects the members fluidly). 
With respect to claim 11, King et al discloses The medical positioning apparatus of claim 10, wherein the telescopic member is L-shaped (Fig 3, Fig 1, member 26 of the telescoping member is L shaped as it bends from an extension to a lesser length extension). 
With respect to claim 12, King et al discloses The medical positioning apparatus of claim 9, wherein the third hollow elongated member is connected to the second joint mechanism (Fig 1, third elongate member 24 connected to second joint 14).
With respect to claim 13, King et al discloses The medical positioning apparatus of claim 12, further comprising a lock activation device connected to the telescopic arm (col 3 ln 5-10, col 2 ln 55-65, col 3 ln 30-35, locking activation mechanism 31- interpreted to be a pump according to instant application Specification [0009]). 
With respect to claim 14, King et al discloses The medical positioning apparatus of claim 13, wherein the lock activation device is a pump fluidly connected to the first and second joint mechanisms (col 3 ln 5-10, col 2 ln 55-65, col 3 ln 30-35, locking activation mechanism 31 is a pump as it contains an amplifier of pressurized fluid). 
With respect to claim 15, King et al discloses The medical positioning apparatus of claim 13, wherein the lock activation device is directly connected to the connector (Fig 1, locking activation mechanism 31 directly connected to connector/tubing system 76/74/60/70/44/80/108).
With respect to claim 16, King et al discloses The medical positioning apparatus of claim 15 wherein a fluid connection extends between the lock activation device and a T-shaped manifold within the connector (col 3 ln 55-60, individual tubing systems of the connector/tubing system 76/74/60/70/44/80/108 extend between the lock device 31 and a T-shaped manifold where tubing 76 and chamber 80 meet). 
With respect to claim 21, King et al discloses The medical positioning apparatus of claim 16, wherein the T-shaped manifold comprises a first outlet and second outlet (Fig 3, T shaped manifold having an outlet with tubing 76 and an outlet 92 of chamber 80).  
With respect to claim 22, King et al discloses The medical positioning apparatus of claim 21, wherein the first outlet is fluidly connected to a locking unit of the second joint mechanism (Fig 3, first outlet 76 connects to second joint 14).  
With respect to claim 23, King et al discloses The medical positioning apparatus of claim 21, wherein the second outlet is fluidly connected to a locking unit of the first joint mechanism (Fig 3, second outlet 92 connects to first joint 18).  
With respect to claim 24, King et al discloses The medical positioning apparatus of claim 16, wherein the first outlet is fluidly connected to a first locking unit within the third hollow elongated member (Fig 3, first outlet 76 connects to second joint 14 via third elongate member 24) and the second outlet is fluidly connected to a second locking unit within the first hollow elongated member (Fig 3, second outlet 92 connects to first joint 18 within the first elongate member 26).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al in view of Soto et al (US 2010/0018537).
With respect to claim 2, King et al discloses The medical positioning apparatus of claim 1.
King et al is silent on wherein the base member comprises an elongated arm.
Soto et al teaches an analogous positioning apparatus with a first joint 280, a second joint 258, a member extending in between 276, and a base 256, wherein the base comprises an elongated arm 252 and clamp 12 (Fig 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of King et al to have the elongated arm and clamp as taught by Soto et al in order to allow for the device to accommodate a specific position required by the user (Soto et al [0065]).
With respect to claim 3, King et al discloses The medical positioning apparatus of claim 2, wherein the elongated arm has an end secured to the second joint mechanism (Soto et al Fig 21, end of arm 252 indirectly attached to second joint 258 via base 256) and another end with an adjustable clamp (Soto et al Fig 21, other end of arm 252 at clamp 12 which is adjustable in its attachment to a rail).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of King et al to have the elongated arm and clamp as taught by Soto et al in order to allow for the device to accommodate a specific position required by the user (Soto et al [0065]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        

/KERI J NELSON/Primary Examiner, Art Unit 3786